Citation Nr: 9902491
Decision Date: 02/28/99	Archive Date: 06/24/99

DOCKET NO. 96-24 418               DATE JAN 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to an increased (compensable) rating for the service
connected bilateral hearing loss with tinnitus.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1963 to February 1965.

By rating decision in January 1967, service connection was granted
for various disabilities to include hearing loss of the right ear.
In October 1995, the veteran filed a claim for an increased rating
for hearing loss. This appeal arises from the December 1995 rating
decision from the Newark, New Jersey Regional Office (RO) that
denied the veteran's claim for a compensable rating for hearing
loss of the right ear. A Notice of Disagreement was filed in
January 1996 and a Statement of the Case was issued in January
1996. A substantive appeal was filed in May 1996 with a request for
a hearing at the RO before a Member of the Board. On the May 1996
substantive appeal, the veteran raised the issue of service
connection for hearing loss of the left ear as secondary to the
service connected hearing loss of the right ear. By rating action
of March 1997, service connection was granted for hearing loss of
the left ear as secondary to the veteran's service connected
hearing loss of the right ear with an evaluation of 0 percent
disabling. The veteran has continued his appeal of the
noncompensable rating for bilateral hearing loss.

This case was remanded in February 1998 to afford the veteran the
above mentioned Travel Board hearing. On October 22, 1998, a
hearing was held at the RO before Iris S. Sherman, who is a member
of the Board rendering the final determination in this claim and
who was designated by the Chairman of the Board to conduct that
hearing, pursuant to 38 U.S.C.A. 7102 (West Supp. 1998).

The Board notes that the appellant at his October 1998 Travel Board
hearing indicated he wanted to file a claim for an increased rating
for his service connected otitis media. As the RO has not developed
this issue and it is not inextricably intertwined with the current
appeal, it is referred to the RO for the appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. On the VA audiometric evaluation in March 1998, the veteran's
service connected bilateral hearing loss was manifested by an
average pure tone threshold level, in decibels, at 1000, 2000, 3000
and 4000 Hertz, of 82 in the right ear, and 57 decibels in the left
ear. Speech discrimination ability was I 00 percent in the right
ear, and 100 percent in the left ear.

CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the
veteran's service connected bilateral hearing loss have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.326, 4.1, 4.2,
4.7, 4.85, Diagnostic Code 6100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

In July 1966, the veteran filed a claim for service connection for
disabilities to include hearing loss of the right ear. By rating
action of January 1967, service connection was granted for various
disabilities to include hearing loss of the right ear with an
evaluation of 0 percent disabling. By rating action of November
1993, it was noted that the veteran reported tinnitus since 1964.
It was also noted that the service medical records were negative
for tinnitus and for head injury, concussion or acoustic trauma.

In October 1995, the veteran filed a claim for an increased rating
for his service connected hearing loss.

On a VA audiological evaluation in October 1995, the veteran had
difficulty hearing. The audiometric examination showed bilateral
sensorineural hearing loss. Pure tone thresholds, in decibels, were
an average of 70 decibels for the right ear and an average of 53
decibels for the left ear. Speech audiometry revealed speech
recognition ability of 98 percent in the right ear and 94 percent
in the left ear. The summary of the test results showed
asymmetrical mixed hearing loss of the right ear which was moderate
to severe through 6000 Hz and profound at 8000 Hz. There was mild
to moderately severe loss of hearing of the left ear with minimal
but significant air bone gaps at all frequencies except 2000 Hz.

By rating action of December 1995, an increased evaluation for
hearing loss of the right ear currently evaluated at 0 percent
disabling was denied. The current appeal to the Board arises from
this rating.

Received in May 1996 was a February 1996 statement from the
veteran's wife. She indicated that the veteran's hearing had gotten
progressively worse over the years and his hearing disability
affected his relationship with her, their children and his friends.
It additionally harmed him in his employment and attempts to
further his education.

Received in May 1996 was a February 1996 statement from a co-worker
of the veteran who indicated that he had observed the veteran had
a hearing problem.

On a VA audiological evaluation in January 1997, the veteran
reported bilateral hearing loss since service. Pure tone
thresholds, in decibels, were an average of 67 decibels for the
right ear and an average of 57 decibels for the left ear. Speech
audiometry revealed speech recognition ability of 96 percent in the
right ear and 98 percent in the left ear. The summary of the
results was mild to profound mixed hearing loss 250 Hz - 8000 Hz of
the right ear and moderate to severe mixed hearing loss 250 Hz -
8000 Hz of the left ear. The discrimination score was excellent
bilaterally.

Received in November 1997 was a November 1997 report from Francis
T. Deane, M.D., wherein it was indicated that the veteran's
assigned disability in the left ear was 45.0%, in the right ear was
50.0% and binaural disability was 45.8%. Additionally, March 1992
and October 1997 reports were received from Dr. Deane, wherein it
was indicated that the veteran had bilateral mixed hearing loss.

A November 1997 statement from the veteran's supervisor indicates
that the veteran had a hearing deficiency which did not impede his
performance.

On a VA audiological evaluation in March 1998, pure tone
thresholds, in decibels, were an average of 82 decibels for the
right ear and an average of 57 decibels for the left ear. Speech
audiometry revealed speech recognition ability of 100 percent in
the right ear and I 00 percent in the left ear. The impressions
were that thresholds of the right ear were moderate to severely
profound, and that there was mixed hearing loss across all
frequencies tested. There was a mild to moderately severe mixed
hearing loss between 2000 and 8000 Hz of the left ear with mild to
moderate conductive hearing loss in the lower frequencies.
Significant bilateral ear bone gaps were present at all frequencies
tested.

Received in September 1998 was a September 1998 report from Dr.
Deane, wherein it was indicated that based on the audiological
evaluation performed at the VA on March 1998, the veteran's
disability of the left ear equaled 32%, right ear equaled 65% and
binaural disability equaled 3.9%.

At the October 1998 Travel Board hearing, the veteran testified
that he was currently wearing hearing aids as he could not hear
people when they were talking to him. He was unable to hear
speakers unless they were looking directly at him. He stated he was
unable to work in his profession as a licensed mechanic due to his
hearing difficulty. He currently was working as a custodian at a
school. He had not lost time from work. He was unable to hear if he
was in a noisy environment. Additionally, he was having difficulty
driving, as he was unable to hear sirens. His relationship with his
wife and children was affected because of his hearing difficulty.
He also denied having tinnitus.

by pure tone audiometry tests in the frequencies 1,000, 2,000,
3,000, and 4,000 cycles per second. To evaluate the degree of
disability from hearing impairment, the revised rating schedule
establishes eleven auditory acuity levels designated from Level I
for essentially normal acuity through Level XI for profound
deafness. 38 C.F.R. 4.85 and Diagnostic Codes 6100 to 6110.

The results of the private audiograms of record do not give results
under which hearing can be measured for VA compensation, and
therefore, pursuant to 38 C.F.R. 3.326, this medical evidence is
not adequate for rating purposes.

Based on the March 1998 audiometric evaluation, the veteran's
scores compute to a Level III hearing loss of the right ear and a
Level I hearing loss of the left ear. The scores for the right and
left ears combined warrants a 0 percent schedular evaluation for
bilateral hearing loss. 38 U.S.C.A. 1155, 5107; 38 C.F.R. Part 4 to
include 4.85 and DC 6100. Therefore, entitlement to a compensable
rating is not warranted by the evidence of record. In so deciding,
we note that the service connected disability includes tinnitus. As
the veteran denied at the hearing ever having had this problem,
there is no need to discuss whether a separate rating is warranted
for tinnitus.

At the veteran's October 1998 Travel Board hearing, he indicated
that he had difficulties at work due to his hearing disability. The
VA schedule of ratings of disabilities is based, as far as
practicable, upon the average impairments of earning capacity
caused by the disabilities in civil occupations. 38 U.S.C.A. 1155.
Generally, the degrees of disability specified are considered
adequate to compensate for considerable loss of working time from
exacerbations or illnesses proportionate to the severity of the
several grades of disability. As the veteran has not alleged such
factors as marked interference with employment or need for frequent
periods of hospitalization due to the service connected hearing
loss, there is no inferred claim for an extraschedular evaluations.

Entitlement to a compensable rating for the veteran's service
connected bilateral hearing loss is denied.

Iris S. Sherman
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

8 -

